Citation Nr: 1824138	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  11-16 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.  

2.  Entitlement to total disability rating due to individual unemployability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1974 to March 1997.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2009 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2012, a travel board hearing was held before the undersigned.  A transcript of that hearing is of record.  

In April 2017, the Board denied the Veteran's claims.  The Veteran appealed that decision and in December 2017, the United States Court of Appeals for Veterans Claims granted a Joint Motion for Partial remand.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In December 2017, the United States Court of Appeals for Veterans Claims granted a Joint Motion for Partial remand.  There were two bases for the remand.  First, that the Board failed to provide an adequate statement of reasons or bases as to whether the Veteran's employment constitutes work in a protected environment and thus marginal employment.  Second, that the Board failed to obtain a VA back examination that complies with Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Thus, the Board finds that it has no alternative but to remand this case for further evidentiary development.

VA treatment records to February 22, 2016, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from February 23, 2016, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. With respect to the issue of entitlement to TDIU, provide the Veteran with the required information under VA's duty to notify and assist.  Additionally, provide the Veteran with a copy of VA Form 21-8940 and request that the Veteran supply the requisite information for all positions held, including the Veteran's previous employment as an aircraft maintenance worker and all positions held since he left that full-time position, including but not limited to temporary employment in June 2011 where his supervisor reportedly accommodated him with a limited workload, temporary employment in November 2011 as a contract administrative worker, and any other contract work he did thereafter at the Little Rock Air Force Base.  Also request that the Veteran submit any additional evidence in the Veteran's possession that documents the above-noted employment history.  

After obtaining sufficient identifying information and the appropriate authorizations to the extent necessary, the RO should attempt to contact current and former employers to obtain information about the conditions of the Veteran's employment, including wages, hours worked, a description of his job duties, any accommodations afforded the Veteran, and any initiatives and policies with respect to the hiring of veterans.  All efforts to obtain such records must be documented.  The RO must provide a negative response if no records are obtained.  

After completing these actions, conduct any further development of the Veteran's TDIU claim deemed necessary.  

2. Associate with the claims folder all records of the Veteran's VA treatment from February 23, 2016, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and severity of the Veteran's service-connected back disorder.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Full range of motion testing must be performed where possible.  The joint involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

The examiner should determine whether the Veteran's back disorder is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also request the Veteran identify the extent of his functional loss during a flare-ups and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of any flare-ups on the Veteran's range of motion, the examiner should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

4. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

